Citation Nr: 1635840	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to June 7, 1962, and from June 21, 1962 to June 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for a right knee disability and denied service connection for TMJ.  In May 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  Immediately prior to the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

The Veteran had also initiated an appeal of denials of service connection for a pulmonary disability and chronic epididymitis.  A November 2013 rating decision granted service connection for both issues.  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied the Veteran service connection for a right knee disability based on a finding that there was no diagnosis of a right knee disability.  Evidence received since the September 1994 rating decision includes medical evidence of a current disability and competent conflicting medical opinion evidence; relates to an unestablished fact necessary to substantiate a claim for service connection for such disability; and raises a reasonable possibility of substantiating such claim.

2.  On de novo review, the competent and probative evidence is in relative equipoise as to whether the Veteran's current right knee disability is related to service.

3.  The evidence is at least in relative equipoise as to whether the Veteran's current TMJ has its onset during active duty. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a right knee disability is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Service connection for TMJ is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on these matters, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grants below.

Legal Criteria

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

New and Material Evidence

A September 1994 rating decision denied the Veteran's original claim of service connection for a right knee disability based on a finding that there was not a clinical diagnosis of a right knee disability.  He did not appeal the decision, and new and material evidence was not received within the following year.  Accordingly, it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the September 1994 rating decision included service treatment records (STRs) which showed April 1966 reports of knee pain and a January 1975 right quadriceps injury just above the knee.  A February 1994 VA examination report noted a history of swelling of the right knee probably secondary to patellofemoral malalignment and chondromalacia which was not clinically apparent at that time.  Evidence added to the claims file since the September 1994 rating decision includes medical evidence of a current right knee disability, as well as a positive nexus opinion from a private physician and a negative nexus opinion from a VA examiner.  

A January 2005 clinical record notes the Veteran's reports of right knee pain.  He related that his pain was intermittent until November 2004 when it became constant.  The diagnosis was retropatellar pain syndrome (RPPS).  Osteoarthritis was noted later that month during a subsequent clinical visit.  

October 19, 2009, correspondence from his private treating orthopedic physician indicates that the Veteran may have an underlying meniscus tear which in part may be longstanding from his original military injuries.  An October 21, 2009, private MRI of the right knee showed a horizontal tear of the entire medial meniscus without displacement, a Grade II to III chondromalacia of the medial joint compartment, mild prepatellar soft tissue swelling and proximal patellar tendinosis, a Grade I to II chondromalacia of the patellofemoral joint with slightly thickened medial plica suggesting plica syndrome, and minimal joint effusion and small popliteal cyst.  
   
In December 2009, the Veteran underwent right knee arthroscopic surgery with partial medial and lateral meniscectomies and chondroplasty (patella, trochlea, medial femoral condyle, and medial tibial plateau).  He eventually required a total knee replacement in November 2010.

On December 2012 VA knee and lower leg examination, the VA examiner opined that the Veteran's right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran's previous diagnosis of runner's knee in service but noted that his knee was assessed as normal on separation examination and on February 1994 VA examination.  He noted that the Veteran was not diagnosed with chondromalacia patella and chondromalacia of the medial joint compartment until 2010.   

January 2014 correspondence from the Veteran's orthopedic physician reflects his opinion that the Veteran "...initially had a meniscus tear of his right knee, which he had continued to have intermittent symptoms and at subsequent points in time reinjured his knee.  Unfortunately, in 1966 MRI scans were not available to confirm the presence of a meniscus tear and he was thus treated symptomatically but over time, his symptoms continued to deteriorate to the point where he required surgical intervention culminating in a total knee replacement."  

The Board finds that the medical records which show a current right knee disability and the correspondence from the Veteran's treating orthopedic physician are both new and material.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) (Corroborative medical reports that are relevant, probative, and have a reasonable possibility of changing the outcome are material).  Given the low threshold for reopening a previously denied claim as espoused by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  Thus, the claim for service connection for a right knee disability is reopened.     

Service Connection for a Right Knee Disability

Having reopened the claim for service connection for a right knee disability, the Board will proceed to de novo consideration of the claim.  As noted above, service connection requires: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal link (nexus) between the current disability and the disease or injury in service.  As explained below, the Board finds that all three elements are satisfied, and service connection is warranted.

The Veteran reported that he injured his knee in service in April 1966 and again in January 1975.  He explained that he tried to avoid complaining about injuries in service so that he would not be assigned a profile, which he stated would have hurt his chances at promotions.  He reported that knee symptoms have continued intermittently since service and continue to be a problem since his retirement.  See November 2008 statement.  

As to the first element of a claim for service connection, evidence of a current disability, the Board notes the October 2009 diagnoses of a right knee medial meniscus tear and chondromalacia of the patellofemoral joint (prior to a November 2010 total knee replacement).  Accordingly, the first element is met.

As to the second element of a claim for service connection, an incurrence of a disease or injury in service, the Board notes that STRs show an April 1966 report of right knee pain and stiffness for one to two days following a twisting injury one week prior.  Although x-rays were normal and there was no restriction of movement, evidence of mild effusion was noted.  The impression was mild joint effusion probably secondary to trauma.  The Veteran was provided an ACE bandage and advised to use crutches for two to three days.  STRs also show that in January 1975 the Veteran injured his right leg just above his knee while playing intramural basketball.  Objectively, there was tenderness of the quadriceps above the knee and pain that increased with acute flexion.  The assessment was a probable strain of the right quadriceps.  Accordingly, the second element is met.

The final element of a claim for service connection is a nexus between the current disability and the disease or injury in service.  As detailed above, the Veteran's lay statements about continuous symptoms since service support the claim, and the competent medical evidence is in relative equipoise as to a causal link between his current right knee disability and service.      

In sum, the file contains a diagnosis of a right knee disability, an injury in service, competent and credible supporting lay evidence, and competent medical opinion evidence that is in equipoise with regard to the claim.  Giving the benefit of the doubt to the Veteran, service connection for a right knee disability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for TMJ

The Veteran asserts that he currently has TMJ as a result of prolonged dental treatments in service.  The Veteran reported that in January 1980 he was offered the opportunity to participate in an expedited treatment program as part of the Board certification process for a dentist; the program allowed for approximately three years of dental bridge work to be completed in four months.  See April 2013 statement; see also May 2016 Board hearing transcript.  The Veteran testified that he would sometimes undergo two appointments per week, with his jaw open two to three hours per appointment.  He explained that when the bridge work was completed, he noticed a clicking in his jaw which was confirmed by the ENT clinic.  See May 2016 Board hearing transcript.  He wrote, "Since these treatments required my mouth to be open for an extended period of time on each visit, I believe that the overuse of my jaw muscle during this expedited treatment program resulted in my TMJ."  See April 2013 statement.   

Initially, the Board notes that while the Veteran's STRs are available, his service treatment dental records are unavailable.  VA notified the Veteran of such in April 2013; the Veteran explained that he does not have a copy and that he turned them in to the military upon his retirement from active duty in 1989.  See April 2013 statement.  Nevertheless, the Board has reviewed his STRs and noted corroborating evidence in the record.  Notably, a June 1974 report of medical examination for re-enlistment purposes noted that the Veteran was missing several upper and lower teeth.  An October 1982 report of medical examination noted several missing upper and lower teeth, as well as fixed partial dentures/bridges at teeth numbers 2-5, 19-21, and 29-31.  While the 1980 dental records are not of record, these examination reports tend to corroborate that the Veteran had substantial denture/bridge work done between 1974 and 1982.  Furthermore, the Veteran's STRs show findings of bilateral clicking of the temporomandibular [TM] joints in April 1980, just one month after the dental treatments concluded.   

Although the January to March 1980 dental records are unavailable, the Veteran is competent to give evidence about what he has experienced; i.e., that he underwent dental bridge treatments in service, had symptoms of TMJ during active duty, and has had such symptoms since separation from service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms during and since separation from active duty, particularly in light of the STRs noting bilateral TM joint crepitus in service.

The analysis of the claim turns to whether he has a current diagnosis of TMJ and whether such diagnosis is related to service.  The Veteran's private treating dentist, who first began treating the Veteran in 2005, submitted correspondence in support of the Veteran's claim.  In August 2009 correspondence, the dentist explained that the Veteran presented with crepitus in both TM joints in 2005, with popping and clicking bilaterally, especially when he closed his jaw.  The dentist wrote, "Based upon a review of his medical service record and his past history, it is my opinion that the continuing TM joint problems arose from the prolonged dental appointments for the dental treatment done in the military."  May 2016 correspondence from the dentist (submitted just before the Board hearing with a waiver of AOJ initial consideration) confirmed that the Veteran still has crepitus in both TM joints and reiterated his August 2009 opinion.    

On December 2012 VA examination, the Veteran reported that he had clicking and popping of the right mandible within one month of the completion of the three-month dental program in 1980.  He reported that the symptoms have persisted since and are now bilateral.  The examiner reviewed the file, noted the 2009 diagnosis of TMJ dysfunction and correspondence from the Veteran's dentist, and opined that the Veteran's TMJ condition was less likely than not (less than 50 percent probability) caused by the claimed in-service injury, event, or illness.  As rationale for his opinion, the examiner explained that review of the STRs does not show any dental records, and the first diagnosis of TMJ dysfunction is from 2009.  No further rationale was provided.  The Board cannot assign significant probative value to this opinion because it appears to be based on the (inaccurate) factual premise that the missing dental records are dispositive evidence of a lack of in-service dental treatment and also fails to consider the Veteran's statements about continuity of symptoms since service.

In sum, the file contains a diagnosis of TMJ, credible lay evidence of consolidated, prolonged in-service dental treatments, and competent lay and medical evidence in support of the claim.  Accordingly, service connection for TMJ is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.



ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted, and entitlement to service connection for a right knee disability is granted on de novo review.

Entitlement to service connection for TMJ is granted. 



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


